                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

STEPHANIE GASCA, et al.,                            )
                                                    )
       Plaintiffs,                                  )
                                                    )
v.                                                  )     Case No. 17-cv-04149-SRB
                                                    )
ANNE PRECYTHE, Director of the Missouri             )
Department of Corrections, et al.,                  )
                                                    )
       Defendants.                                  )

                                            ORDER

       Before the Court is non-party William Cooper’s (“Cooper”) pro se Motion to Intervene

as Class Representative. (Doc. #349.) On January 5, 2021, this Court entered an Order staying

this case pending the resolution of Defendants’ appeal.

       Based upon the stay previously entered and the pending appeal, Cooper’s motion and the

relief requested therein is DENIED.

       IT IS SO ORDERED.

                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH
Dated: April 19, 2021                               UNITED STATES DISTRICT JUDGE




        Case 2:17-cv-04149-SRB Document 350 Filed 04/19/21 Page 1 of 1
